Citation Nr: 1606390	
Decision Date: 02/19/16    Archive Date: 03/01/16

DOCKET NO.  14-24 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA disability compensation benefits, in the amount of $1072.17.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from July 1990 to July 2000 and from November 2001 to October 2002.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 determination of the Committee on Waivers and Compromises (Committee) in Milwaukee, Wisconsin, that denied the Veteran's request for a waiver of overpayment.

The Board notes that the pertinent documents referenced in this decision are not all contained in the Veteran's paper claims file.  Some are located in the Veteran's Virtual electronic file and others are located in the Veteran's VBMS electronic file.


FINDINGS OF FACT

1.  In March 2002, the Veteran was notified of the grant of entitlement to service connection for various disabilities and his rights and responsibilities regarding receipt of such benefits, to include his duty to notify VA of any change in status, to include returning to active duty.

2.  For the period from November 9, 2001 to October 21, 2002, the Veteran received VA compensation benefits in the amount of $1072.17 to which he was not entitled because he returned to active duty status.
 
3.  The Veteran was at fault in the creation of the overpayment because he did not inform VA of his return to active duty status.

4.  Repayment of the overpayment would not cause the Veteran and his spouse undue hardship.

5.  Recovery of the debt would not be inequitable or against good conscience.



CONCLUSION OF LAW

The criteria for waiver of recovery of overpayment of disability compensation in the amount of $1072.17 have not been met.  38 U.S.C.A. § 5302, 5304 (West 2014); 38 C.F.R. §§ 1.963, 1.965 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The notice requirements set forth in the Veteran's Claims Assistance Act of 2000 (VCAA) and its implementing regulations are not required because the issue presented involves a claim for waiver of recovery of overpayment of VA benefits.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) (the VCAA, with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims as the statute at issue in such cases was not found in Title 38, United States Code, Chapter 51 (i.e., the laws changed by VCAA)).

A March 2002 letter informed the Veteran that he had been granted service connection and a 10 percent rating for arthritis of the knees, ankles, hind feet and right elbow effective from July 12, 2000.  This letter included an enclosure that informed the Veteran that his VA payments could be affected by reentry into active military service and that such should be promptly reported to VA.  The Board notes that at the time the March 2002 award letter was sent to the Veteran he had already returned to active duty, having reentered service in November 2001.  However, he was released from active duty in October 2002.

In a July 2012 letter, that was again mailed to the Veteran at a corrected address in September 2013, VA informed the Veteran that VA had determined that he had gone back on active duty from November 9, 2001 to October 21, 2002.  It stated that the Veteran was paid for being on active duty and that during that time he also received service-connected compensation.  The RO determined that the adjustment resulted in an overpayment of VA compensation benefits.  In December 2013, VA wrote to the Veteran informing him that he had been paid an overpayment of $1,072.17.  The Veteran responded with a request for a waiver of repayment of the overpayment.  The Board notes that there has been no challenge to the validity of the overpayment.  

In a March 2014 decision, VA denied the Veteran's request for a waiver.  The Committee determined that there was no fraud, misrepresentation or bad faith on the part of the Veteran.  It further determined that the overpayment was created due to the fault of the Veteran and that recoupment of the overpayment would not be against equity and good conscience.  

The Veteran asserts on his March 2014 notice of disagreement (NOD), and on his May 2014 substantive appeal, that he did not know he was getting overpaid.  He further asserted that now that his wife is disabled, recoupment of the overpayment would cause them financial hardship.   

Given the Veteran's assertions that he didn't know that an overpayment had been created, the Board finds that the facts of this case do not reveal fraud, misrepresentation, or bad faith on the Veteran's part in the creation of the overpayment in question.  See 38 U.S.C.A. § 5302(b); 38 C.F.R. § 1.965(a).  As such, the Board must now proceed to the question of whether the recovery of the overpayment would be against "equity and good conscience."  See 38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(a).

In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive: (1) Fault of the debtor - where actions of the debtors contribute to the creation of the debt; (2) Balancing of faults - weighing fault of the debtor vs. the fault of the VA; (3) Undue hardship - whether collection would deprive the debtor or family of basic necessities; (4) Defeat the purpose - whether withholding of benefits or recovery would nullify the objective for which benefits were intended; (5) Unjust enrichment - failure to make restitution would result in unfair gain to the debtor; (6) Changing position to one's detriment - reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  38 C.F.R. § 1.965.

The first and second elements pertain to the fault of the debtor versus the fault of VA.  The responsibility in the creation of the overpayment of benefits rests with the Veteran, inasmuch as it was due to his failure to comply with his regulatory duty to report his active duty status and acceptance of disability benefits to which he was not legally entitled.  Although the Veteran asserts that he was unaware that an overpayment was being created, the fact remains that he had been provided notice that he needed to report to VA any reentry back into active duty, and he failed to do so when he was awarded disability compensation benefits.  Although the Veteran was on active duty at the time of the March 2002 notice, he was released just seven months later, and had ample opportunity to contact VA upon receiving the notice alerting him to his receipt of compensation benefits.  He did not do so, and it was not until 2012 that VA discovered the error.  Therefore, the Board concludes that there was fault on the part of the Veteran resulting in the overpayment.

In addressing the balancing of faults, the Board finds that VA is not at fault in the creation of the overpayment because it notified the Veteran at the time of his compensation award in March 2002, via an enclosed VA Form 21-8764, that he should promptly notify VA of a change in any condition affecting his right to continued payments, specifically including reentrance into active military or naval service.  Additionally, when VA discovered the unreported service in July 2012, VA took prompt action to inform the Veteran that an overpayment had been created.

With respect to whether recovery of the overpayment would result in undue financial hardship, a finding of financial hardship is justified if the collection of the indebtedness would deprive the Veteran of food, clothing, shelter, or other basic necessities.  In this regard, the Veteran submitted a Financial Status Report (FSR) in January 2014 showing total monthly household gross income as $4,329, consisting of his salary ($3,200), his VA compensation benefits ($129), and his spouse's income ($1000).  The Veteran listed his monthly payroll deductions as $184.10 for Federal, State and local taxes and then an additional monthly unexplained payroll deduction of $616.62.  The Board cannot determine whether the $616.62 is a legitimate deduction.  Regardless, even if all reported deductions are considered to be valid, this would result in a total monthly household net income of $3,400.  The Veteran only reported $3,115.02 in monthly expenses.  Thus his family's monthly income exceeds the monthly necessary expenses by at least $284.  In light of the Veteran having monthly income in excess of monthly expenses of at least $284, and possibly in excess of significantly more than that amount, the Board finds that the collection of the debt would not deprive the Veteran of basic necessities or pose an undue hardship on him.

Regarding the element of defeating the purpose of the intended benefit, the purpose of VA disability benefits is to compensate the Veteran for impairment of working capacity due to service-connected disabilities.  However, benefits were not intended to compensate the Veteran while on active duty.  The record reflects that the Veteran received active duty military pay despite his service-connected disability.  His income exceeds his expenses and he would be able to repay the debt in installments, and not in one lump sum.  Therefore, recovery of the overpayment would not defeat the purpose of the intended benefit.

The Board further concludes that failure to make restitution of the overpayment would result in unjust enrichment to the Veteran.  In effect, a waiver of this overpayment would allow the Veteran to realize a gain (receipt of additional disability benefits paid which he was not entitled while on active duty pay) based on his failure to timely notify VA that he had reentered service.

The Board also has considered the factor of whether the Veteran's reliance on the benefits caused him to change his position to his detriment.  The Veteran may have changed his position in reliance on the benefit amount, as he relied on the disability compensation benefits to pay his monthly bills and the recovery of the overpayment is retroactive.  However, the evidence does not show, nor does the Veteran contend, that he changed position to his detriment in reliance on these additional benefits.

Weighing all the factors considered above based on the entire circumstances of this case, the Board concludes that a preponderance of those factors is against waiver of recovery.  Accordingly, the Board finds that recovery of the overpayment of $1,072.17 is not against equity and good conscience, and waiver of recovery of the overpayment is denied.

In reaching these decisions the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to a waiver of recovery of the overpayment of VA disability compensation benefits, in the amount of $1,072.17, is denied.



____________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


